Citation Nr: 1617680	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for meralgia paresthetica of the right thigh.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, and from February 1984 until his retirement in February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the claim now resides with the RO in Montgomery, Alabama.

In October 2005, the Montgomery RO issued a statement of the case continuing a denial of entitlement to service connection for sleep apnea.  In March 2010, the Indianapolis RO issued a statement of the case continuing denials of entitlement to service connection for a bilateral elbow disability, for fibromyalgia, and for a bilateral knee disability.  In May 2015, the Montgomery RO issued a statement of the case continuing a denial of entitlement to service connection for a gastrointestinal disorder.  The Veteran did not submit a substantive appeal in response to the October 2005, March 2010, or May 2015 statements of the case.  Accordingly, the Veteran did not perfect an appeal as to the issues of entitlement to service connection for sleep apnea, a bilateral elbow disability, fibromyalgia, a bilateral knee disability, or a gastrointestinal disorder, and thus, those issues are not currently before the Board.

In March 2016, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

Since the issuance of the January 2014 statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  However, additional VA treatment records were obtained in conjunction with a separate claim before the AOJ; the Veteran has not explicitly waived AOJ consideration of these records with regard to this appeal, and the Board has not attempted to secure such a waiver from the Veteran.  However, the Board finds that in light of the favorable action herein regarding the Veteran's claim, no unfair prejudice to the Veteran will result by adjudicating the merits of the claim.

At the March 2016 hearing, the Veteran testified regarding the effects of the service-connected meralgia paresthetica of the right thigh on the Veteran's service-connected depressive disorder, as well as the effects on his employment.  However, the Veteran's representative clarified that the Veteran is not seeking entitlement to an increased disability rating for his service-connected depressive disorder, or entitlement to a total disability rating based on individual unemployability (TDIU) at this time.  See also March 2016 representative statement (withdrawing appeal for an increased rating for depressive disorder).  Therefore, the Board will not refer any claims to the AOJ at this time, but notes the Veteran is free to file such claims at a future date if he desires.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Central Alabama VA Healthcare System (HCS) dated January 2002 to November 2012, and from March 2014 to March 2015; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, since March 2, 2010, the Veteran's meralgia paresthetica of the right thigh has been manifested by severe incomplete paralysis of the external cutaneous nerve of the right leg.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, since March 2, 2010 for meralgia paresthetica of the right thigh have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8529 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

     Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided VCAA notice by letter dated in January 2011.  The Veteran was notified of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.
Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and identified private treatment records have been associated with the evidence of record.  

In July 2013, VA received a VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment records from Dr. H.S.  See also March 2015 letter to Veteran (requesting an updated VA Form 21-4142 for Dr. H.S.).  However, the Veteran's March 2016 hearing testimony and a letter submitted by the Veteran in March 2016 confirm that Dr. H.S. was the Veteran's treating VA primary care physician at the Dothan Community Based Outpatient Clinic, part of the Cental Alabama VA HCS.  As the Veteran's VA treatment records have been associated with the evidentiary record, the Board finds no further development is necessary regarding treatment records from Dr. H.S.

The Veteran was afforded a VA examination in January 2011.  The January 2011 VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  During the March 2016 videoconference hearing before the Board, the Veteran's testimony indicated his meralgia paresthetica of the right thigh has worsened since the January 2011 VA examination.  However, the Board finds a new VA examination is not necessary in this case, as the Veteran's competent testimony has provided the Board with enough information regarding the Veteran's current symptoms and the functional effects of the Veteran's meralgia paresthetica of the right thigh.  Accordingly, the Board concludes the January 2011 VA examination report and the Veteran's March 2016 hearing testimony in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's meralgia paresthetica of the right thigh is currently rated as noncompensable under Diagnostic Code 8529, paralysis of the external cutaneous nerve of the thigh.  Under Diagnostic Code 8529, a noncompensable rating is warranted for mild or moderate paralysis of the nerve.  A rating of 10 percent, the highest rating available, is warranted when there is severe to complete paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8529.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In a March 2010 rating decision, the Indianapolis RO granted entitlement to service connection for meralgia paresthetica of the right thigh, rated as noncompensable.  In December 2010, the Veteran filed a new claim seeking an increased disability rating for the meralgia paresthetica of the right thigh.

In July 2009, the Veteran complained to his VA primary care physician of mild numbness in the lateral aspect of his right thigh, from the hip to the knee.  The Veteran reported the pain went away when he would walk, but he experienced more pain on prolonged standing.  Upon examination, the Veteran's power and reflexes were normal for both legs, and the sensory examination was reported as "ok" for the Veteran's right leg.  The physician assessed right thigh numbness, with an impression of meralgia paresthetica versus radiculopathy.  The physician stated the plan was observation, and follow-up if the Veteran's symptoms worsened.

In January 2010, the Veteran's VA primary care physician again assessed right thigh numbness, with an impression of meralgia paresthetica versus radiculopathy, and stated the Veteran should be scheduled for an EMG (electromyograph).  The January 2010 consultation notes states the EMG showed electrodiagnostic evidence of a right lateral femoral cutaneous neuropathy.  The Veteran agreed to try the medication Neurontin (a brand name for the medication Gabapentin) for the pain due to the neuropathy.

In a January 2010 statement, the Veteran reported experiencing a numb feeling and tingling sensation in his right thigh continuously since his active duty service.  In a May 2010 telephone call with his VA primary care physician's office, the Veteran reported he felt pain in his right thigh daily.

Upon a May 2010 VA neurology consultation, the Veteran reported numbness, tingling, burning, and hypersensitivity in his right lateral thigh beginning during his active duty service, and that the symptoms had fluctuated some and then become daily.  The Veteran also described hyperpathia to light touch.  The neurologist noted the Veteran had been placed on the medication Gabapentin at 100 milligrams (mg) three times a day, and the Veteran reported no side effects and perhaps some improvement in his symptoms.  Further, the Veteran noted that hip extension might exacerbate his symptoms, hip flexion might improve his symptoms, and that when standing mostly in one place during his work as a letter carrier, he might have increased symptoms.  Upon examination, the Veteran's light tough and pinprick sensory examinations were reduced, vibration sensation was questionably reduced, and the position sensation was intact, all in the right lateral thigh.  The neurologist assessed right meralgia paresthetica due to neuropathy of the lateral femoral cutaneous nerve, with symptom onset while in the service and symptoms now continuous.  The neurologist outlined a plan to up-titrate the Gabapentin medication to 300mg three times per day, and noted the medication might be further up-titrated depending on the Veteran's response.

Upon the January 2011 VA examination, the Veteran stated he was experiencing intermittent tingling, constant numbness, intermittent burning pain, and constant throbbing pain in his right thigh.  He also reported hypersensitivity to cold, and that occasionally his right leg would give out when walking.  The Veteran reported his symptoms were progressively worse since their onset, and his current treatment was 300mg of Gabapentin three times per day.  The VA examiner summarized the Veteran's symptoms as right thigh weakness, numbness, paresthesias, dysesthesias, and pain, with the type of symptoms listed as tingling, pins and needles, and throbbing pain.  Upon examination, only the lateral femoral cutaneous nerve of the right lower extremity was listed as being affected.  Sensory examination revealed normal vibration, decreased pain/pinprick in the lateral thigh, normal position sense, absent light tough in the lateral thigh, and dysesthesia of hypersensitivity to sharp sensation in the lateral thigh.  The Veteran's motor examination was normal.  The examiner diagnosed meralgia paresthetica of the right thigh, and stated nerve dysfunction, neuritis, and neuralgia were present, but paralysis was absent.  The January 2011 VA examiner stated there were no effects on the Veteran's usual occupation or usual daily activities.

Upon a November 2011 VA primary care visit, the Veteran complained to the nurse of pain in his right thigh.  The Veteran further reported numbness and tingling in his legs, however it appears that at that time, the Veteran's primary care physician focused on the Veteran's complaints of a burning sensation in his feet as diabetic neuropathy.

In February 2012, the Veteran again complained to the VA primary care nurse of right thigh pain.  The Veteran's VA primary care physician noted the Veteran had chronic right thigh skin pain and paresthesias since Desert Storm.  Upon a May 2012 VA primary care visit, the Veteran reported chronic right lateral thigh numbness and tingling which the physician characterized as intermittent.  In November 2012, the Veteran reported a pain level of 7 out of 10 in his right thigh from his hip to his knee, and stated it was a chronic pain.  Upon examination, the VA primary care physician again noted the Veteran experienced chronic right lateral thigh numbness and tingling which she characterized as intermittent.  Upon examination the VA primary care physician stated the monofilament examination was within normal limits.  The Veteran's medications list continued to include 300mg of Gabapentin taken three times per day.

In a September 2014 treatment note from Prime Care of Dothan, the Veteran reported right thigh pain which the physician characterized as mild, as well as tingling of the right thigh.  The Veteran reported his right thigh tingled all the time, and would hurt occasionally.  The Veteran's medication was reported as 300mg of Gabapentin three times per day.  Upon examination, the Veteran's motor function of the right lower extremity was normal, as well as his deep tendon reflexes and his gait.  The physician reported the Veteran's sensation to light tough was intact in all extremities, and assessed pain in the pelvic region and thigh.

During the March 2016 videoconference hearing before the Board, the Veteran testified that while working as a letter carrier, he will sometimes feel as if his right leg is not there, and will have to look down to be sure his right foot is where he places it, or purposely place his leg, and that he will have to lead with his left foot and use a handrail whenever he walks up or down stairs.  The Veteran further testified that after sitting for a prolonged period, he will have to walk straight-legged with his right leg until he can make sure there is feeling in his leg.  If he stands for a long time, the Veteran reported that his right thigh will vibrate and throb, and the only way he can relieve the pain is for him to take his right foot off the ground and stand only with his left foot, which he will have to do periodically at work.  The Veteran stated he will have to go sit down if he is out shopping with his wife, and that he cannot cross his right ankle onto his left knee without pulling his right foot up with his hands to position the leg.  The Veteran testified that his entire right leg is not paralyzed, but that he totally loses feeling in the affected part of his right thigh.  The Veteran further testified that the pain in his right thigh has increased and is constant, and that his Gabapentin medication dosage and frequency has also been increased over the years and is almost at the maximum prescription.  The Veteran testified he now takes two capsules two times per day, and one capsule midday, for a total of 1500mg a day, just for the pain.  The Veteran reported that even with the increased medication, he still needs to be aware of his surroundings when he moves his right leg, and his right thigh is almost always in pain.  

At the time of the March 2016 Board hearing, the Veteran submitted a print out of his VA medication list for his Gabapentin prescription, which confirmed the Veteran's dosage had been increased from one 300mg capsule three times per day (total of 900mg per day), to two 300 mg capsules twice a day (total of 1200mg per day), to two 300mg capsules twice a day and one 300mg capsule at midday (total of 1500mg per day).

The Veteran also submitted a March 2016 letter from the Veteran's supervisor at work, the Post Master C.T., in which he reported that the Veteran's efficiency necessary to complete certain portions of his mail route in a timely manner, specifically those which involved a fair amount of walking, had declined since 2012, when C.T. became the Veteran's supervisor.  C.T. reported the Veteran's delivery time has declined, and the daily amount of time it takes him to complete these portions of his route has increased.  C.T. stated that when he has asked the Veteran about his performance, the Veteran has mentioned the pain he suffers in his right thigh.

In a March 2016 letter, the Veteran's treating therapist since April 2005, T.D.B., stated the Veteran's reported right thigh pain has strongly affected his ability to effectively cope with daily stressors.  T.D.B. related the Veteran feels he can no longer perform all his daily tasks as a letter carrier efficiently due to the pain slowing him down, and that this limitation and loss in sustaining productivity has been difficult for the Veteran to accept.  T.D.B. also noted the Veteran's report that his lack of productivity has been mentioned to him by his managers, supervisors, and the Post Master.

First, the Veteran is competent and credible to report on what he feels, such as the severity of the pain, numbness, and tingling in the right thigh.  Accordingly, the Board finds that his statements are credible as to the matter of frequency and severity of his right thigh symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Notably, as discussed above, the Veteran has consistently reported that he experiences chronic right thigh pain, numbness, and tingling, and that these symptoms impact the function of his right leg.

Further, based upon the lay and medical evidence of record, the Board finds the severity of the Veteran's symptoms due to his meralgia paresthetica of the right thigh, and the resulting functional effects, more nearly approximate severe paralysis of the external cutaneous nerve of the right thigh, warranting a 10 percent disability rating under Diagnostic Code 8529.  38 C.F.R. § 4.124a, Diagnostic Code 8529.  

Upon the May 2010 VA neurology consultation, the Veteran's sensory examinations showed reduced light touch, reduced pinprick, and questionably reduced vibration examinations, but by the January 2011 VA examination, the Veteran's sensory examination showed decreased pain/pinprick sensation, absent light touch sensation, and dysesthesia of hypersensitivity to sharp sensation in the lateral right thigh.  The Veteran reported intermittent tingling, constant numbness, intermittent burning pain, and constant throbbing pain in his right thigh, as well as hypersensitivity to cold, and that occasionally his right leg would give out when walking.  By the March 2016 hearing before the Board, the Veteran reported constant pain and tingling, and that he often would have to check the position of his right foot and leg while working due to the numbness he experiences, and that at times he will have to reposition his leg, to include using his hands, due to his symptoms in his right thigh.  The medical evidence confirms the dosage of the Veteran's Gabapentin prescription per day has continued to be increased in an attempt to control his pain, but the Veteran testified he continuously experiences pain in the right thigh.  The statements from the Veteran's supervisor and therapist also confirm the adverse effects the Veteran's right thigh symptoms and pain have on his work performance.  Accordingly, the Board finds the Veteran's meralgia paresthetica of the right thigh, with its associated symptoms and functional effects, more nearly approximates severe paralysis of the external cutaneous nerve of the right thigh.

A higher rating is not warranted, however, as a 10 percent rating is the maximum schedular disability rating available under Diagnostic Code 8529.  38 C.F.R. § 4.124a, Diagnostic Code 8529.

The Board has also considered the application of other diagnostic codes to determine whether a higher rating may be warranted for the Veteran's disability, but finds no other codes are applicable based upon the medical evidence.  The Diagnostic Codes for the Diseases of the Peripheral Nerves are separated out into the specific nerve affected.  Here, the January 2011 VA examiner determined that the Veteran's service-connected disability affected only the external cutaneous nerve of the right thigh.  Thus, only Diagnostic Code 8529 is applicable to the Veteran's claim, and, as stated above, 10 percent is the maximum schedular rating available under Diagnostic Code 8529.  38 C.F.R. § 4.124a.

The Board finds that the lay and medical evidence of record, as discussed above, indicates that the Veteran's meralgia paresthetica of the right thigh worsened since the final rating decision in March 2010, and prior to the date his claim for an increased disability rating was received in December 2010.  See, e.g., May 2010 VA neurology consultation.  Under 38 C.F.R. § 3.4000(o), the effective date for an increased disability rating may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  As the Board finds it is factually ascertainable that the Veteran's meralgia paresthetica of the right thigh worsened in severity subsequent to the March 1, 2010 rating decision, and prior to his December 2010 claim, but because the Board is unable to pinpoint the exact date on which the increase in disability occurred, the Board affords the Veteran the benefit of the doubt, and finds that the increase in disability occurred on March 2, 2010.

Accordingly, given the totality of the evidence, the Board finds the criteria for a 10 percent disability rating for meralgia paresthetica of the right thigh have been met, and the Veteran is awarded the maximum schedular rating from March 2, 2010.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected meralgia paresthetica of the right thigh.  The Veteran's meralgia paresthetica of the right thigh is manifested by pain, tingling, numbness, and hypersensitivity to cold in the right lateral thigh, and affects his productivity at work due to pain and his need to check the placement of his foot while ambulating.  See, e.g., March 2016 videoconference hearing, January 2011 VA examination report.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for chronic fatigue syndrome; depressive disorder, not otherwise specified; tendonitis of the right shoulder; chronic right ankle pain, status post strain; chronic left ankle pain, status post strain; plantar fasciitis, right; plantar fasciitis, left, with calcaneal spurring; hypertension; and chronic left shoulder strain.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

Here, the Veteran has testified before the Board and submitted statements regarding how his service-connected meralgia paresthetica of the right thigh affect his job performance as a mail carrier.  However, as discussed above, the effects of the Veteran's service-connected disability on his occupational functioning have already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Further, the March 2016 letter from T.D.B. states the Veteran "has decided to retire versus continuing to work at a reduced pace of delivery."  However, at the March 2016 videoconference hearing, the Veteran testified that his is currently employed, and the Veteran's representative stated the Veteran is not seeking entitlement to a TDIU at this time.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his meralgia paresthetica of the right thigh, and the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to a disability rating of 10 percent for meralgia paresthetica of the right thigh from March 2, 2010 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


